Citation Nr: 1104135	
Decision Date: 02/01/11    Archive Date: 02/14/11

DOCKET NO.  08-26 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus type 
2, to include as due to herbicide exposure.

2.  Whether W.H. is the Veteran's accredited representative 
within the provisions of Section 14, Title 38, United States 
Code.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. M. Macierowski, Counsel




INTRODUCTION

The Veteran served on active duty from November 1965 to February 
1969.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a January 2006 rating decision, and a May 2007 
administrative decision, by the Department of Veterans Affairs 
(VA) Regional Office in Winston-Salem, North Carolina (RO).

In May 2010, the Veteran and W.H. testified at hearing before the 
undersigned Veterans Law Judge, a transcript of which is 
associated with the record on appeal.

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, D.C.  VA will notify the appellant if 
further action is required.


REMAND

The January 2006 rating decision denied service connection for 
diabetes mellitus type 2, based on exposure to herbicides in 
service.  W.H., who had previously been selected by the Veteran 
as his representative, submitted a notice of disagreement, 
intended to be on the Veteran's behalf, in September 2006.

In May 2007, the RO determined that W.H. was not an accredited 
representative for the purposes of assisting the Veteran with his 
claim, and rejected the September 2006 document as an adequate 
notice of disagreement.  38 C.F.R. § 20.301 (2010).  In July 
2007, the Veteran filed a notice of disagreement with VA's 
decision not to recognize W.H. as his representative, and this 
appeal followed.  38 C.F.R. § 19.28 (2010).  

VA's Office of the General Counsel (OGC) determines, in the first 
instance, whether an individual should be accredited to represent 
one or more veterans with claims before VA.  38 C.F.R. §§ 14.629, 
14.630 (2010).  OGC provided its determination in a September 
2010 memorandum opinion.  Remand is now required so that the RO 
may review OGC's memorandum in the first instance, and after 
thorough consideration of that document, readjudicate the issue 
of whether W.H. is the Veteran's accredited representative.  
38 C.F.R. § 14.627 (b) (2010).  

As noted in the July 2010 Board remand, the issue of entitlement 
to service connection for diabetes mellitus type 2 is 
inextricably intertwined with the question of W.H.'s status as 
the Veteran's accredited representative.  Accordingly, the 
Veteran's claim for entitlement to service connection for 
diabetes mellitus type 2 must also be remanded.  See Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is again remanded for the following 
actions:

1.  Forward the Veteran's claims file to the 
RO.  The RO should thoroughly review OGC's 
September 2010 memorandum opinion.  After 
such review has been completed, the RO must 
determine whether W.H. may be accepted as the 
Veteran's accredited representative for the 
purposes of assisting the Veteran with his 
claim(s) before VA.  If it is determined that 
W.H. is not accepted as the Veteran's 
accredited representative, the claims file 
should be returned to the Board for appellate 
review after a Supplemental Statement of the 
Case has been issued, as an appeal has 
already been perfected as to this issue.

2.  If, and only if, W.H. is deemed by OGC to 
be the Veteran's accredited representative, 
the RO should issue a statement of the case 
in response to the Veteran's September 2006 
notice of disagreement to the denial of his 
claim for service connection for diabetes 
mellitus type 2.  See Godfrey v. Brown, 7 
Vet. App. 398, 408-410 (1995); see also 38 
C.F.R. § 19.26 (2010).  In the statement of 
the case, the RO should remind Veteran and 
his representative that to vest the Board 
with jurisdiction over this issue, a timely 
substantive appeal to the May 2007 rating 
decision denying this claim must be filed.  
38 C.F.R. § 20.202 (2010).  If the Veteran 
perfects an appeal as to this issue, the case 
should be returned to the Board for appellate 
review.

No action is required by the Veteran until he receives further 
notice; however, he may present additional evidence or argument 
while the case is in remand status at the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All claims 
remanded by the Board of Veterans' Appeals or by the United 
States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


